Citation Nr: 9932744	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-12 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $3,551.57. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to waiver of the 
overpayment at issue.

The matter was previously before the Board in February 1998 
wherein it was remanded so that the veteran could be 
scheduled for a hearing.  Thereafter, in May 1998, the 
veteran testified before the Board by videoconference 
hearing.  In September 1998 and February 1999, the Board 
remanded the case for additional development.

In August 1999 Support Services Division of the RO provided a 
copy of an audit that was prepared to clarify the 
transactions which resulted in the overpayment at issue.  
This document indicates a net overpayment in the amount of 
"$3,659.57".  Subsequently, the Committee in August 1999 
submitted a supplemental statement of the case, which listed 
the amount of the overpayment of $3,551.57.  Accordingly, the 
issue is as stated on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for waiver of overpayment 
has been obtained.

2.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran.

3.  The veteran married his second wife in March 1980.

4.  The veteran and his second wife were divorced in November 
1986.

5.  The veteran did not inform VA of the divorce until 
January 1995, which resulted in the overpayment.

6.  The veteran was partially at fault in the creation of the 
overpayment. 

7.  It is not shown that recovery of the overpayment of 
compensation benefits would deprive the veteran and his 
family of basic necessities of life. 

8.  Failure to recover the overpayment would result in an 
unfair gain to the veteran.

9.  Recovery of the overpayment does not defeat the purpose 
for which compensation benefits were awarded.

10.  The veteran is not shown to have changed his position to 
his detriment as a result of reliance on the compensation 
benefits at issue.


CONCLUSION OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran. 38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. §§ 1.962(b), 1.965(b) (1998).

2.  Recovery of an overpayment of compensation benefits in 
the amount of $3,551.57 would not be against equity and good 
conscience. 38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has satisfied the 
threshold requirement of presenting a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has set forth a claim, which is plausible.  Once it 
has been determined that a claim is well grounded, VA has a 
statutory duty to assist the veteran in the development of 
his claim.  In this regard, this case was most recently 
before the Board in February 1999 at which time it was 
Remanded to the RO for additional development.  The Board is 
satisfied that all available relevant evidence is of record 
and the statutory duty to assist the veteran has been met. 

The veteran testified at a videoconference hearing in May 
1998.  He indicated that in January 1987, he reported the 
change in his marital status to a member of the Alabama 
Department of Veterans Affairs who was to notify VA.  He 
stated that it was not until 1995 that he discovered that his 
representative at the Alabama Department of Veterans Affairs 
had not notified VA of the change in his dependency status.

Under relevant law and regulations, the effective date of 
discontinuance of compensation to a veteran for a dependent 
spouse is the last day of the month in which the divorce 
occurs.  38 U.S.C.A. § 5112(b)(2) (West 1991); 38 C.F.R. § 
3.501(d)(2) (1999).  An award of additional compensation 
payable to a veteran on account of marriage will be the date 
of the veteran's marriage, if evidence is received within one 
year of the date of the event.  Otherwise, the effective date 
for the additional compensation based on marriage will be the 
date that notice of the marriage was received if the evidence 
is received within one year of the VA request.  38 C.F.R. § 
3.401(b)(1) (1999).  Payment of monetary benefits based on an 
increased award of dependency compensation may not be made to 
an individual for any period before the first day of the 
calendar month following the month in which the increased 
award became effective. 38 U.S.C.A. § 5111(a) (West 1991).

A veteran who is receiving compensation must notify VA of any 
material change or expected change in his or her 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient's marital or dependency 
status changes. 38 C.F.R. § 3.660(a) (1999). 

Initially, the Board points out that the amount of the debt 
is not in issue.  In September 1970, the veteran submitted an 
application for compensation benefits.  At that time, he 
reported no dependents.  The evidence reflects that in an 
October 1970 rating action the RO granted service connected 
anatomical loss of both feet, the result of shell fragment 
wounds, rated 100 percent disabling, amputation of the left 
little finger at the distal interphalangeal joint and shell 
fragment wound scars to the face, each evaluated as 
noncompensable.  He was also awarded special monthly 
compensation benefits on account of the anatomical loss of 
his feet.

In April 1972 the veteran submitted a marriage certificate to 
the RO, which shows that he married S. L. W in April 1972.  
In August 1980 he submitted a divorce decree indicating that 
he and S. L. W. were divorced in November 1978.  Also 
submitted was a copy of a marriage certificate, which shows 
that he married S. L. V. in March 1980.  

Received in December 1986 was a financial status report dated 
on November 28, 1986 and signed by the veteran.  In that 
document the veteran indicated that he was married to S. L. 
V.   Received in July 1991 was a Social Security Number 
Solicitation (VA Form 21-0595d) signed by the veteran, which 
indicates he was married to S. B. (his current spouse).  In 
November 1991 he was informed by the VA to immediately notify 
the RO of any change in the number or status of his 
dependents.  Received in January 1995 was a statement from 
the veteran in which he indicated  that he had just found out 
that the VA had not changed the listing of his dependents.  
The veteran also submitted in January 1995 a copy of a 
marriage certificate which shows that he married S. S. B. in 
May 199.  Also received at that time was a copy of the 
divorce decree showing that he and S. L. V. were divorced on 
November 12, 1986.

A review of the record shows that in April 1995, the RO 
informed the veteran that his compensation benefits would be 
reduced effective December 1, 1986, as a result of his 
divorce to his second wife, S. L. V., and that this might 
result in an overpayment.  In July 1995, the veteran was 
notified by the VA debt management center that the 
overpayment was in the amount of $21,873.41.  After several 
deductions, and a returned check, the current overpayment 
calculated as $3,551.57.  

Received in July 1995 was a financial status report submitted 
by the veteran.  At that time the veteran indicated that he 
was married and had three dependents, aged 22, 20, and 14.  
Under net monthly income, the veteran indicated that he 
received monthly compensation in the amount of $2,450.00 
(VA).  He also indicated that his spouse had net monthly 
income in the amount of $780.00, for a combined monthly net 
income of $3,230.00.  The veteran listed his combined average 
monthly expenses as follows:

Average Monthly Expenses
Amount
Rent or mortgage payment:
Food:
Utilities:
Furniture payment:
Car insurance:
Medical:
Prescriptions:
Paper:
Gas:
Satellite:
Son's truck:
Daughter's Insurance:
Lot Rent:
Clothes:
Gym:
$ 420.00
$ 800.00
$ 600.00
$ 200.00
$ 100.00
$  50.00
$ 150.00
$  10.00
$  80.00
$  55.00
$ 200.00
$ 100.00
$  50.00
$ 200.00
$  70.00





Total Monthly Expenses:
   $ 3,065.00       

The veteran also itemized his installment contracts and other 
debts as follows:

Name & Address of 
Creditor
Date & 
Purpose of 
Debt 
Original 
Debt 
Amount
Unpaid 
Balance
Amount 
Due 
Monthly
Orear Furniture
Dr. Torregossa
Son's Truck
Daughter's 
Insurance
Johns Pharmacy
Sutton Bridge 
Apartments
Allstate Insurance
Fitness Plus
June 1994
January 
1995


June 1991
December 
1993

$ 
1,800.00
$   
650.00
$17,000.0
0
$   
800.00
$   
600.00
$ 
7,000.00
$  200.00
$   50.00
$  200.00
$  150.00
$  150.00
$  420.00
$  100.00
$   70.00
Total:



$1,440.00

As the veteran's combined monthly net income was said to be 
$3,230.00 and his total monthly expenses were said to be 
$3.065.00, his net monthly positive balance was calculated to 
be $165.00.

In September 1995, the Committee denied the veteran's claim 
for waiver of the indebtedness.  At that time the Committee 
found that the veteran was free of fraud, misrepresentation, 
and bad faith.  The committee determined that recovery of the 
overpayment would not be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 1998); 38 C.F.R. § 
1.963(a) (1999).

Subsequently received was the veteran's loan guaranty folder, 
which contains no pertinent information.  Thereafter, 
pursuant to the February 1999 Remand of the Board, by letter 
dated in August 1999, the Support Services Division of the RO 
provided a copy of an audit that was prepared to clarify the 
transactions which resulted in the overpayment at issue.  
This document indicates that the veteran by a clerical error 
was issued a check in the amount of $15, 763.93 in June 1995.  
This check was timely canceled.  A special hardship payment 
of $2.450 was made to the veteran on July 11, 1995.  The 
total amount of the debt was $21, 873.41.  The amount on the 
canceled check was deducted and a supplemental award resuming 
payments effective June1, 1995 left a net overpayment in the 
amount of "$3,659.57".

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience. 38 C.F.R. § 1.963(a) (1999).  The RO did not find 
fraud, misrepresentation or bad faith.  The Board concurs 
with the RO that there was no willful failure on the 
veteran's part to disclose a material fact with an intent to 
obtain or retain eligibility for VA benefits, and thus there 
is no fraud, misrepresentation, or bad faith.  

Nevertheless, before recovery of indebtedness can be waived, 
it must also be shown that it would be against the principles 
of equity and good conscience to require the veteran to repay 
the debt to the government. 38 C.F.R. §§ 1.963, 1.965 (1999).

The standard of "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration is given to the 
following elements of 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the actions of the debtor 
contributed to the creation of the debt.

2.  Balancing of faults.  Weighing of the fault of the debtor 
against that of the VA.

3.  Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Whether reliance 
on VA benefits resulted in relinquishment of a valuable right 
or the incurrence of a legal obligation.

The veteran asserts that he believed notice had been given to 
his representative when his marital status changed in 
November 1986 and that this information had been forwarded in 
a timely manner to the RO.  The evidence indicates that the 
veteran has been unable to locate this notice.  While the 
Board does not question the veteran's intentions, it is still 
his responsibility to ensure that the appropriate documents 
are received by the RO.  In July 1991 a Social Security 
Number Solicitation (VA Form 21-0595d) signed by the veteran 
which indicates he was married to S. B. (his current spouse).  
This document does not indicate that the veteran had divorced 
his second wife in 1986.  The Board finds that this document 
is not adequate notice to the VA of a change in the veteran's 
marital status.  As such part of the fault of the overpayment 
lies with the veteran.  The evidence also shows that a 
hardship check of $2,450 was incorrectly sent to the veteran 
after the RO was aware of the pending overpayment.  Thus, the 
VA is at fault in the creation of a portion of the debt.  

The veteran indicated in his Financial Status Report dated in 
July 1995 that there were four months remaining on an unpaid 
installment debt to Orear Furniture, there were twelve months 
remaining on an unpaid installment debt to Dr. Torregossa, 
and there were approximately thirty months remaining on an 
unpaid installment debt for his son's truck.  Each of these 
installment debts should have been fully amortized by now 
providing the veteran with an additional net monthly income 
of $450.00.  Thus total net monthly income would exceed 
expenses by $615.  There has been no indication made that the 
veteran has incurred any additional indebtedness that would 
result in undue hardship from the collection of the 
overpayment.  As the overpayment of compensation benefits is 
a valid debt to the government, there is no reason that the 
veteran should not accord the government the same 
consideration that he accords his private creditors.  In view 
of the foregoing, it has not been shown that financial 
hardship would result upon recovery of the overpayment.  

The Board also finds that failure to make restitution of the 
full amount of overpayment would result in unfair gain to the 
veteran and would not defeat the purpose of compensation 
benefits.  Finally, it has neither been alleged nor shown 
that reliance on the veteran's compensation benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation. 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for waiver of recovery of overpayment must be denied.  


ORDER

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,551.57 is denied.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

